Citation Nr: 0935948	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, 
claimed as a neurogenic bladder, to include as secondary to a 
service-connected low back disability.

2.  Entitlement to service connection for a bowel disorder, 
claimed as a neurogenic bowel, to include as secondary to a 
service-connected low back disability.

3.  Entitlement to service connection for a peripheral 
neuropathy of the lower extremities, claimed as loss of motor 
and sensory function of the legs, to include as secondary to 
a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2008).  With respect to notice, the 
pertinent statute provides that, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
notice that the Veteran received in March 2005 informed him 
of what was required to substantiate the elements of his 
claims for service connection on a secondary basis, he has 
not received any notice that informed him of what was 
required to substantiate all of the elements of his claims 
for service connection on a direct or presumptive basis, or 
what evidentiary burdens he must overcome with respect to 
those claims.  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

Next, the Board notes that the only VA medical records of 
record are dated from March 2005 to May 2005.  However, the 
record suggests that the Veteran received VA treatment prior 
to March 2005 and subsequent to May 2005.  Because VA is on 
notice that there are records that may be applicable to the 
Veteran's claims and because these records may be of use in 
deciding the claims, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The Veteran contends that he has bladder and bowel disorders, 
and peripheral neuropathy of the lower extremities secondary 
to his service-connected low back disability.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

With respect to disorders of the bladder and bowel, the 
Veteran's service treatment records are negative for 
findings, complaints, symptoms, or diagnoses of bowel and 
bladder disorders.  On VA rectum and anus examination in 
April 2005, the Veteran complained of anal incontinence for 
several years worsening in the last three months.  However, 
an anal EMG study was normal.  The examiner opined that there 
was no electrodiagnostic or clinical evidence of a neurogenic 
bowel to support a diagnosis of anal incontinence.  On VA 
peripheral nerves examination in April 2005, the Veteran 
complained of decreased pressure voiding, frequent urination, 
dribbling, an urgency to move his bowel with occasional fecal 
accidents, and claimed that he used diapers due to frequent 
fecal leaks and drops of urine.  On VA genitourinary 
examination in May 2005, the Veteran complained mostly of 
dribbling, urgency incontinence, and nocturia.  On 
examination, he had weak sphincter tone and was diagnosed 
with urgency incontinence most likely related to diabetes 
mellitus, without evidence of a neurogenic bladder.  In an 
addendum, the examiner further opined that the Veteran did 
not have bowel incontinence and that after reviewing the 
rectum and anus report, the findings observed in the clinical 
examination were confirmed by electrodiagnostic studies.  On 
VA spine examination in November 2006, the Veteran denied any 
bladder complaints but claimed he had a neurogenic bladder 
due to his diabetes mellitus.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  While the Veteran in this case has already been 
afforded VA examinations, it remains unclear to the Board 
whether the Veteran currently has any bladder or bowel 
disorders that are related to his service, especially since 
there are additional VA treatment records pertinent to the 
Veteran's claims that have not been considered or obtained.  
On remand, the examiner should specifically reconcile his/her 
opinion with the April 2005 and May 2005 VA opinions and 
examinations and any other opinions of record.

With respect to peripheral neuropathy of the lower 
extremities, the Veteran's service treatment records include 
a March 1990 neurology clinic note reflecting complaints of 
bilateral weakness in the Veteran's feet and lower legs.  A 
July 1991 clinical record reflects complaints of low back 
pain with radiculopathy into the legs that caused a numbing 
effect.  On VA spine examination in September 2001, he 
reported some tingling in the toes on the right foot and 
radiation of low back pain down to the posterior aspect of 
the right calf, and complained of an inability to walk.  On 
VA peripheral nerves examination in April 2005, it was noted 
that he was treated at a primary care clinic in September 
2003 for numbness in the hands and legs.  The Veteran 
described pain, numbness, and cramps in the lower 
extremities.  He was diagnosed with peripheral neuropathy in 
the lower extremities, electrodiagnostically confirmed, that 
the examiner opined was more likely that not of diabetic 
etiology and not related to service-connected spinal disc 
condition.  However, that opinion is inadequate for rating 
purposes as it is unaccompanied by any rationale.  In 
addition, there are additional VA treatment records pertinent 
to the Veteran's claim that have not been considered or 
obtained.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  As it remains 
unclear to the Board whether the Veteran currently has any 
peripheral neuropathy of the lower extremities that is 
related to his service, a remand for another VA examination 
is necessary.  On remand, the examiner should specifically 
reconcile the opinion with the April 2005 VA opinion and 
examination and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
his claims for service connection for 
bowel and bladder disorders, and 
peripheral neuropathy of the lower 
extremities on a direct or presumptive 
basis, and an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's complete VA 
treatment records.  All efforts to obtain 
these records should be documented in the 
claims folder. 

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
bowel and bladder disorders.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the April 2005 and May 2005 VA 
opinions and examinations.  The rationale 
for all opinions must be provided.  All 
indicated studies should be performed.  
Specifically, the examiner should provide 
the following information:

        (a)  Diagnose any current bladder 
disorder.

1.  Is it as likely as not (50 percent 
probability or more) that any bladder 
disorder was incurred in or aggravated 
by the Veteran's service?  The examiner 
must consider the Veteran's lay 
statements regarding continuity of 
symptomatology.  

2.  Is it as likely as not (50 percent 
probability or more) that any bladder 
disorder is proximately due to or the 
result of any service-connected low 
back disability?

3.  Is it as likely as not (50 percent 
probability or more) that any bladder 
disorder has undergone any permanent 
increase in severity due to the 
Veteran's service-connected low back 
disability?  If so, specify the degree 
of increase in severity over and above 
the preexisting base line of 
disability.

        (b)  Diagnose any current bowel disorder.

1.  Is it as likely as not (50 percent 
probability or more) that any bowel 
disorder was incurred in or aggravated 
by the Veteran's service?  The examiner 
must consider the Veteran's lay 
statements regarding continuity of 
symptomatology.  

2.  Is it as likely as not (50 percent 
probability or more) that any bowel 
disorder is proximately due to or the 
result of any service-connected low 
back disability?

3.  Is it as likely as not (50 percent 
probability or more) that any bowel 
disorder has undergone any permanent 
increase in severity due to the 
Veteran's service-connected low back 
disability?  If so, specify the degree 
of increase in severity over and above 
the preexisting base line of 
disability.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
peripheral neuropathy of the lower 
extremities.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
April 2005 VA opinion and examination.  
The rationale for all opinions must be 
provided.  All indicated studies should be 
performed.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current peripheral 
neuropathy of the lower extremities.

(b)  Is it as likely as not (50 percent 
probability or more) that any 
peripheral neuropathy was incurred in 
or aggravated by the Veteran's service, 
including in-service complaints and 
treatment for bilateral weakness in the 
feet and legs in March 1990, and low 
back pain with radiculopathy into the 
legs that caused a numbing effect in 
July 1991?  The examiner must consider 
the Veteran's lay statements regarding 
continuity of symptomatology.  

(c)  Is it as likely as not (50 percent 
probability or more) that any 
peripheral neuropathy of the lower 
extremities is proximately due to or 
the result of any service-connected low 
back disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
peripheral neuropathy of the lower 
extremities has undergone any permanent 
increase in severity due to the 
Veteran's service-connected low back 
disability?  If so, specify the degree 
of increase in severity over and above 
the preexisting base line of 
disability.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

